Citation Nr: 0614830	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  97-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet 
(also referred to herein as "pes planus").

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for back disability is the subject of a separate 
Board decision.)


REPRESENTATION

Veteran represented by:	Brian M. Ramsey, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran, P.R., and A.H.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The procedural history of 
this appeal is more fully set forth in an October 2000 remand 
by the Board.  

Because the veteran testified at Board hearings in June 2000 
and September 2004 before different individuals, this matter 
is now being addressed by a panel which includes the two 
individuals who conducted the Board hearings.  See generally 
38 C.F.R. § 20.707 (2005).

This matter was remanded in March 2005 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Pes Planus was not noted at the time of the veteran's 
entry into service.  

2.  Bilateral pes planus disability was noted during the 
veteran's active duty service.

3.  The evidence does not clearly and unmistakably show that 
the veteran's bilateral pes planus disability preexisted 
service and was not aggravated by service. 


CONCLUSIONS OF LAW

1.  The veteran is entitled to the presumption of soundness 
regarding bilateral pes planus disability, and this 
presumption has not been rebutted.  38 U.S.C.A. §§ 1111 (West 
2002); 38 C.F.R. § 3.304 (2005).

2.  Bilateral pes planus disability was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.57 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for bilateral pes planus 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a June 1996 rating decision which denied service 
connection.  In April 2005, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter has 
been remanded multiple times, and the most recent remand was 
to ensure compliance with the provisions of VCAA.  The 
contents of the VCAA notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim of service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that service connection 
for pes planus is warranted, any questions as to the 
appropriate disability rating or effective date to be 
assigned will be addressed by the RO in the process of 
effectuating the Board's grant of service connection.  Both 
of the RO's determinations as to those elements can be 
appealed by the veteran if he is not satisfied.  There is 
therefore no prejudice to the veteran by proceeding with 
appellant review at this time.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations, most 
recently in September 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

The veteran's enlistment physical examination report is not 
available.  An examination performed for separation purposes 
in February 1970, reflects that the veteran's feet were 
clinically evaluated as normal.  On a February 1970 Report of 
Medical History completed by the veteran, he checked the 
"Yes" box with regard to 'foot trouble.'  A February 1970 
radiographic report reflects that multiple views of the feet 
demonstrated evidence of fracture and the joint spacings were 
well maintained.  There appeared to be a pes planus deformity 
involving the right foot particularly, however, complete 
evaluation would be possible only by exposing films during 
weight bearing.  A March 1970 Medical Board summary reflects 
a chief complaint of chronic foot pain for many years 
duration.  Physical examination of the feet revealed a 
moderately severe pes planus deformity.  Multiple views of 
the feet demonstrated no evidence of fracture, and the joint 
spaces were well maintained.  There appeared to be a pes 
planus deformity involving both feet.  The examiner opined 
that the condition existed prior to entering service, which 
was not correctable and which would continue to give him 
problems.  Thus, separation was recommended.  The diagnosis 
was pes planus "flat feet," symptomatic, more than 
moderate.

The veteran underwent a VA examination in April 2001.  The 
veteran reported his period of service, noting that he "was 
doing well" until he had an injury to his feet climbing down 
a pole in 1970, in which he aggravated his feet.  He reported 
pes planus problems since that time.  Over the past 31 years, 
the condition had gotten worse.  On physical examination, he 
had a great deal of pain and difficulty walking using 
crutches.  He was unable to raise over his toes and heels or 
squat because of pain.  The examiner noted pes planus and 
lost arches with pain, soreness, and tenderness over the 
plantar surface of his feet.  The heels and Achilles were not 
in valgus.  He did not have pronation deformity of the 
forefeet.  He had some tenderness and soreness over the first 
carpometacarpal joint to both of the great toes.  No other 
calluses and no hammering or clawing of the toes was 
identified.  The examiner concluded that his flatfeet pre-
existed service so was in all probability congenital in 
nature.  His bilateral pes planus was aggravated by his 
service injury, consequently, the examiner noted that this 
would be an aggravation of a congenital flat foot condition.

The veteran underwent another VA examination in May 2002.  
The veteran reported his belief that he did not have 
bilateral flat feet prior to enlisting in service.  On 
physical examination, he had evidence of pes planus with 
weightbearing and ambulation which appeared to be correctable 
without any weightbearing.  

Examination of the left foot demonstrated range of motion of 
10 degrees of dorsiflexion and 45 degrees of plantar flexion.  
He had 4/5 extensor hallucis longus, tibialis anterior, 
gastrocnemius, tibialis posterior and peroneal strength.  The 
foot was tender to palpation over the lateral and medial 
malleoli along the peroneal tendons, along the posterior 
tibial tendon and over the entire dorsum of his left foot.  
The foot was tender to palpation at all four web spaces.  He 
had painful range of motion throughout the entire arc of 
motion of ankle plantar flexion and ankle dorsal flexion, as 
well as inversion and eversion of his foot.  His sensation 
was intact to light touch of his deep peroneal, superficial 
peroneal and tibial nerve distributions.  He had a 2+ 
palpable dorsalis pedis and posterior tibial artery pulses.  
His left high foot was found to be in valgus with 
weightbearing with plantar flexion of his left ankle.  The 
high foot seemed to be in a more neutral position.  Forefoot 
and midfoot alignment appeared to be within normal limits.  

Examination of his right foot and ankle demonstrated more 
severe pes planus alignment compared to his left foot.  He 
had 5 degrees of dorsiflexion and 45 degrees of plantar 
flexion, both actively and passively.  He had 4/5 extensor 
hallucis longus, tibialis anterior, gastrocnemius tibialis 
posterior and peroneal strength on his right lower extremity.  
His sensation was intact to light touch at the deep peroneal, 
superficial peroneal and tibial nerve distributions.  His 
foot was tender to palpation at his right medial and lateral 
malleoli, peroneal tendons, tibialis posterior tendons, the 
entire dorsum of his foot, as well as all four web spaces.  
The front foot deformity assumed a more normal alignment 
without weightbearing.  The right ankle was painful during 
the entire arc of motion of plantar flexion to dorsal 
flexion.  There was mild hallux valgus deformity on his 
right.  He had a 2+ palpable dorsalis pedis and posterior 
tibial artery pulses.  

X-ray examination revealed that his bilateral feet 
demonstrated loss of longitudinal arches with the 
weightbearing.  He had a hallux valgus angle about 15 degrees 
on the right metatarsal phalangeal joint.  Otherwise, there 
were no obvious bony abnormalities.  The impression was 
bilateral pes planus, passively correctable, right greater 
than left.  

A May 2002 addendum opinion stated that based on the 
veteran's history and physical examination findings, it is 
more likely that the bilateral pes planus was congenital in 
nature.  Although his symptomatology may have been 
exacerbated during training, it is more likely that the 
veteran's flat foot is congenital rather than acquired.

In July 2005, the veteran was afforded another VA 
examination.  He complained of excruciating pain bilateral 
feet, right more than left, since service.  He reported that 
his feet were flat prior to entering service.  He was very 
active with no complaints prior to induction.  Since basic 
training, he had increased pain.  He reported pain, weakness, 
stiffness, swelling almost constantly.  He reported 
occasional swelling heat, and redness.  He reported being 
easily fatigued with no endurance.  He described the pain as 
sharp, an eight on a ten point scale at rest and increased 
with weight bearing.  The veteran presented using crutches 
and a wheelchair, and had a severe antalgic gait.  On 
physical examination, there were no digital deformities 
noted.  Low arch bilaterally was noted.  The examiner was 
unable to assess range of motion due to pain.  There was no 
equinus noted bilaterally.  Pain was greater with 
dorsiflexion on the right.  The evaluation was severely 
limited by pain.  Range of motion and function were 
additionally impaired by pain, fatigue, weakness, and lack of 
endurance during daily use and flare-ups.  He had 
excruciating pain with range of motion and palpation.  He was 
unable to stand or walk without assistance.  Newly obtained 
shoegear had no wear pattern.  There were no callosities 
noted, although minimal focal erythema at met-cun joint 
bilaterally with bony prominence was noted.  The examiner 
diagnosed bilateral pes planus.  The examiner opined that the 
veteran's pain was out of proportion to physical findings on 
examination which made the assessment difficult.  The 
examiner was unable to fully assess because the veteran could 
not tolerate any range of motion, palpation of joints, or 
manual muscle testing of either foot.  He was unable to 
stand.  The examiner opined that it is at least as likely as 
not that his pes planus is acquired pes planus due to lack of 
physical and/or radiographic support of congenital pes 
planus.

The veteran underwent a VA examination in September 2005.  
The examiner noted that the veteran had the onset of flatfeet 
in service, and reported no problems with them beforehand, 
but after performing service duty, he developed foot pain.  
Over the past 35 years, he had foot pain that had been 
progressive and ongoing.  He reported foot pain, worse on the 
right than on the left.  On physical examination, he used one 
crutch as a cane for support.  He could raise from his toes 
and heels, however, it was difficult.  Examination of the 
right foot showed a definite flatfoot with mild to moderate 
pronation of the forefoot.  There was some tenderness over 
the plantar surface.  No callosities were noted.  Heel and 
Achilles were really not in valgus.  There were no spasms 
noted in the peroneal tendons.  There were no callosities 
noted in the toes or in the heel itself.  No other 
neurovascular changes were noted or identified, and no 
abnormal shoe wear was observed.  Examination of the left 
foot did not show near as much pronation, only slight 
pronation.  He had a little bit of tenderness.  There were no 
callosities.  Heel and Achilles were not in valgus.  There 
were no peroneal nerve spasms noted or identified.  He was 
able to raise from his toes and onto his heels.  Repetitive 
use caused an increase in ache and pain, soreness, 
tenderness, and fatigability.  The examiner diagnosed 
bilateral pes planus, and concluded that it was more likely 
than not that his bilateral pes planus was congenital in 
nature.

II.  Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral pes planus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1131.  In Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal Circuits 
analysis in Wagner.  If a disability was not noted at the 
time of entry into service and VA fails to establish by clear 
and unmistakable evidence either that the disability existed 
prior to service or that it was not aggravated by service, 
the presumption of sound condition will govern and the 
disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

In October 2000, the Board issued a determination that the 
veteran's claim of entitlement to service connection for 
bilateral flat feet was well-grounded.  The Board notes that 
the well-grounded claim requirement was repealed by the VCAA.  
The Board cited to VA law which provides that a veteran is 
presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. 
§ 1111.  The Board acknowledged the veteran's contention that 
he had never told an examining military physician in March 
1970 that he had chronic foot pain prior to service, and in 
light of the fact that the examiner did not otherwise explain 
the basis for his diagnosis that the veteran suffered from 
congenital pes planus, consistent with 38 C.F.R. § 4.57, it 
was determined that such a diagnosis was not substantiated by 
factual predicate.  

However, the medical evidence now of record does raise the 
question of whether the veteran's pes planus should be viewed 
as preexisting on the basis of other regulations.  
Specifically, the Board notes that the provisions of 38 
C.F.R. §§ 4.9, 4.57 make a distinction between congenital and 
acquired defects.  Service connection for congenital or 
developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 
4.9.  VA's Office of the General Counsel has distinguished 
between congenital or developmental defects, for which 
service connection is precluded by regulation, and congenital 
or hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. 
Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or 
conditions that are more or less stationary in nature."  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, 
congenital or development defects may be service-connected 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOPGCPREC 82-90.

Regulations provide that it is essential to make an initial 
distinction between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  In the acquired condition, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

As discussed, the veteran has undergone four VA examinations 
over the past several years.  Although the April 2001 VA 
examiner concluded that the veteran's bilateral pes planus 
was congenital in nature, such conclusion appears to be based 
on the service medical records which found that the pes 
planus preexisted service.  Additionally, the Board has given 
consideration to the physical findings detailed in the May 
2002 VA examination report.  However, the Board acknowledges 
that the report is somewhat inadequate, as it fails to 
discuss specific distinctions between congenital and acquired 
pes planus, as set forth in 38 C.F.R. § 4.57.  

The Board also observes that a September 2005 VA examiner 
found that the veteran's bilateral pes planus is congenital.  
The VA examiner opined that based on the physical findings, 
his bilateral pes planus was more likely congenital in 
nature.  Specifically, the examiner did not detect any 
abnormal callosities.  In fact, abnormal callosities have 
never been detected on physical examination.  Additionally, 
the examiner did not make any findings of anatomical changes, 
as would be apparent in a case of acquired pes planus.  
Although tenderness has been detected, there were no 
objective findings of spasms in the peroneal tendons, and no 
neurovascular changes.  Upon review of the examination 
reports, the findings appear to be consistent with the 
congenital condition described in 38 C.F.R. § 4.57.  

There is also of record a July 2005 VA opinion in which the 
examiner concluded that it was at least as likely as not that 
the veteran's pes planus was acquired due to lack of physical 
and/or radiographic support of congenital pes planus.  The 
Board notes, however, that the examiner specifically stated 
that an assessment was made difficult due to the veteran's 
pain being out of proportion to physical findings.  The 
examiner was unable to fully assess the disability because 
the veteran could not tolerate any range of motion, palpation 
of joints, or manual muscle testing of either foot.  
Nevertheless, the examiner did offer an opinion that the pes 
planus was acquired in nature. 

After reviewing the competent evidence in this case, it 
appears that the preponderance of the evidence is against a 
finding that the veteran's pes planus is acquired.  It 
appears to be congenital and thus by regulation should not be 
subject to service connection.  However, the Board believes 
that the standard which governs this question in this 
particular case is the clear and unmistakable evidence 
standard since there is a presumption of soundness.  Although 
the Board views the medical opinions of record as showing 
that the preponderance of the evidence is against a finding 
of an acquired pes planus disorder, given the fact that at 
least one examiner has opined that it is at least as likely 
as not that the pes planus is acquired as well as the fact 
that some of the examinations appear to be less than 
adequate, the Board is unable to find the competent evidence 
rises to the level of clear and unmistakable evidence as to 
this question.  In sum, there is no clear and unmistakable 
evidence that the veteran's pes planus disability is 
congenital in nature.  It follows that it cannot be said that 
there is clear and unmistakable evidence that the pes planus 
preexisted service.  Having reached this conclusion, there is 
no need to consider aggravation.  Under the applicable 
statute, regulation, and judicial holdings, the veteran's 
bilateral pes planus is legally considered to have been 
incurred during his active duty service.  See Wagner.  




ORDER

Entitlement to service connection for bilateral pes planus 
disability is warranted.  The appeal is granted. 



________________________			_________________________
JAMES A. FROST					WAYNE M. BRAEUER
Acting Veterans Law Judge				Veterans Law Judge
Board of Veterans' Appeals				Board of 
Veterans' Appeals


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


